Case 8:20-cv-00287-JVS-KES Document 220 Filed 05/12/20 Page 1 of 1 Page ID #:15705




                            UNITED STATES COURT OF APPEALS                 FILED
                                   FOR THE NINTH CIRCUIT                   MAY 12 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
   FEDERAL TRADE COMMISSION,                      No.    20-55356

                        Plaintiff-Appellee,       D.C. No. 8:20-cv-00287-JVS-KES
                                                  Central District of California,
     v.                                           Santa Ana

   OTA FRANCHISE CORPORATION, a                   ORDER
   Nevada corporation; et al.,

                        Defendants-Appellants.

   Before: Peter L. Shaw, Appellate Commissioner.

           The motion (Docket Entry No. 14) of 1,398 Student Amici to file an

   oversized amicus curiae brief of 8,215 words is granted. The Clerk shall file the

   brief (Docket Entry No. 12). Fed. R. App. P. 29(a)(2). The remainder of the

   briefing schedule is unchanged.




   tah/5.11.20/Pro Mo
